DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


         Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  Claims 1-2, 3 are indefinite for the use of improper Markush language, the examiner suggests replacing the improper Markush languages of “from a group consisting of” with --from the group consisting of--
  Claim 4 is indefinite because it depends on claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

  Claim 1-4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 ( preliminary amendment version filed on 03/03/2021) of copending Application No. 17/093652 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of the instant invention and claims 1-4 of the copending Application 17/093652 both require a cell gate structure comprises the essential elements of: alternatively stacked plurality of interlayer insulating layers and a plurality of gate electrode layers, wherein the cell gate structure formed by selectively etching a plurality of nitride layers by a composition for the selective etching, wherein the composition for the selective etching comprises: a first inorganic acid, a first additive, being any one selected from a group consisting of phosphorous acid, an organic phosphite, a hypophosphite, and mixtures thereof, a solvent, a second additive comprising a silane inorganic acid salt produced by reaction between a second inorganic acid and a silane compound, wherein: the silane compound is a compound selected from similar Chemical Formulas 10, 20/ Formulas A10/A20, and their combination, the silane inorganic acid salt is represented by similar Chemical Formula C200-1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    Claims 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0017224) in view of Yao et al (US 2004/0134873)
   Lee discloses a memory device/a semiconductor element comprising: 
   a memory device/a cell gate structure formed on a substrate on which a plurality of interlayer insulating layers 33 and a plurality of gate electrode layers 34 are alternatively stacked ( page 15, para 0160), wherein the cell gate structure formed by selectively etching a plurality of nitride layers 35 by a composition for the selective etching ( page 16, para 0168-0169, figs 3D-3E), wherein the composition for the selective etching comprises: a combination of acids includes sulfuric acid, phosphoric acid (page 3, para 0038), which reads on a first inorganic acid and phosphoric acid/the second inorganic acid, 
 a solvent ( page 4, para 0051)
 a silane compound represented by Formula A1, in the Formula A1, each one of R 1 and R 4 may be hydrogen ( page 3, para 0039-0040)

    PNG
    media_image1.png
    110
    345
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    81
    387
    media_image2.png
    Greyscale

which reads on the silane compound having Chemical Formula 10, in Chemical Formula 10, one of R 1 to R  2 is hydrogen
  a second additive comprising a silane inorganic acid salt produced by reaction between a second inorganic acid and a silane compound; and the silane inorganic acid salt is represented by Chemical Formula C1 ( page 7-8, para 0079-0080,0081-0082)

    PNG
    media_image3.png
    602
    403
    media_image3.png
    Greyscale

    which reads on the claimed Chemical Formula C200-1 (In Chemical Formula C200-1, each R 111 to R 112 is independently hydrogen, each R 113 to R 122 is independently hydrogen, each o1, o 21, o22 and o3 is independently one of integer numbers from 0 to 10, n 4 is one of integer numbers from 0 to 2, l1 is one of integer numbers from 0 to 10, m 1 is 0 or 1)



  Yao discloses a CMP composition, the composition comprises: a combination of phosphoric acid /first inorganic acid (page 10, para 0157) and phosphorous acid (page 13, para 0177), which reads on a first additive being a phosphorous acid (page 9, para 0148) 
 Since Lee discloses that the composition may include a combination of inorganic acids (page 3, para 0038), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an additive such as phosphorous acid in Lee's composition to adjust the pH of the composition and to obtain a very effective polishing/etching as taught in Yao (page 9, para 0142, 0148)
  Regarding claim 3, the modified reference of Lee would have disclosed that the silane inorganic acid salt represented by Formula A3-2 (page 4-5, para 0053-0054) 

    PNG
    media_image4.png
    77
    375
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    105
    435
    media_image5.png
    Greyscale

  which reads on the claimed Formula 52 (In Chemical Formula 52, each R 3-2 , R 3-3 is independently hydrogen )

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.